—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Phelan, J.), dated September 2, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff James Caulfield did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion. The evidence which the defendants submitted in support of their motion included a report evaluating a magnetic resonance image of the injured plaintiffs lumbosacral spine which showed disc herniations at L4-5 and L5-S1. A disc herniation may constitute a serious injury within the meaning of the Insurance Law (see, Flanagan v Hoeg, 212 AD2d 756, 757; Boehm v Estate of Mack, 255 AD2d 749). The defendants failed to demonstrate that the herniations were not causally related to the subject accident. Accordingly, the defendants failed to make a prima facie case for judgment as a matter of law. Under these circumstances, we need not consider whether the plaintiffs’ papers were sufficient to raise a triable issue of fact (see, Mariaca-Olmos v Mizrhy, 226 AD2d 437). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.